﻿149.	Mr. President, it is with a deep sense of satisfaction that the Ethiopian delegation congratulates you on your assumption of the presidency of the thirty-third session of the United Nations General Assembly. Our satisfaction emanates from the fact that you bring to this office wide and varied experience. The Ethiopian delegation would like to assure you of its full co-operation in the discharge of your heavy responsibilities.
150.	I' should like also to express the sincere thanks and appreciation of my delegation to Mr. Lazar Mojsov, who so ably and tirelessly conducted to a successful conclusion a record number of sessions of the General Assembly during the last 12 months.
151.	We are happy to note that Solomon Islands has acceded to independence. While welcoming it to the international community of sovereign nations, I should like to reiterate my Government's hope that its independence will give further impetus to the full and speedy decolonization of the remaining Territories in Africa and around the globe.
152.	It is with mixed feelings that I venture to review the current international situation. I say "mixed feelings" because we feel that while on the one hand humanity has succeeded in bringing to fruition the results of its valiant struggle, it has on the other hand witnessed the frustration of some of its cherished hopes. The unfolding process of history teaches us that even though ultimate victory over the forces of domination, exploitation and expansion is imminent, that glorious victory cannot be won except with immense sacrifices in blood and sweat. The current world situation is the epitome of the struggle between the old and dying forces of domination, exploitation and expansion on the one side and the new and emergent forces of peace, progress, justice and socialism on the other.
153.	During the last 12 months the world political scene has been dominated by an intensified struggle against imperialism, colonialism. Zionism, racism, apartheid and expansionism in Africa, Asia and the Middle East. The attempt by some Powers to dominate the Red Sea and restrict international navigation, the continued aggression and economic blockade against revolutionary Cuba and the forceful occupation of Guantanamo, the campaign of the North Atlantic Treaty Organization for a massive arms build-up, international reaction in Asia with its expansionist and hegemonistic designs of "big country" chauvinism propagating the inevitability of war—these are but some of the salient features.
154.	International imperialism has over the past year unleashed a campaign of terror and destruction around the globe in order to halt the gradual diminution of its domain and to regain its already lost positions. As we all know, that campaign is most actively pursued in, and most intensely focused on, the African continent. That is not without its reasons. With the collapse of the Portuguese colonial empire in Africa, a number of progressive and socialist States, such as Angola and Mozambique, have emerged on the African political scene. Also, genuine and popular revolutions have taken deep roots among the African masses. To say the least, these new developments seriously worry imperialism and its surrogates; and naturally enough, propelled by their desperation and bolstered by the vast economic and financial power at their disposal, they have already launched their offensive. Their strategy varies from direct military intervention to covert subversion, from open interference in the internal affairs of others to subtle psychological warfare.
155.	What these decadent forces did not foresee and expect in their adventure was the gallant and determined resistance of the revolutionary forces in Africa and also the equally determined international assistance and solidarity extended to those forces by the socialist community and by peoples that love peace and freedom all over the world. Imperialism, which, as the instigator of counter-revolution and the provider of its arsenal, has for years with impunity been rushing its marines, special units, agents, legionnaires and mercenaries into the different parts of the globe to crush popular uprisings and prop up corrupt and decadent regimes, has started to cry "foreign intervention" in Africa. Except for some of the shameless surrogates of imperialism, Africans have not been impressed; nor can they ever be. In fact, Africa has made its unswerving position amply clear by roundly condemning all these neo-colonial intrigues, in particular, the attempts by imperialism to establish what it has arrogantly called "a pan-African force".
156.	Despite grim short-term prospects, in the long term the balance of forces favours those who champion the causes of freedom, peace, equality and progress; so the future is bright. Yet, in the wake of its retreat, imperialism has already left, and will continue to leave until its final demise, colossal destruction in terms of both human life and material wealth. Ethiopia's experience since the onset of its revolution four years ago clearly illustrates that fact. I wish to refer to some of the sinister machinations and glaring injustices perpetrated against my country by imperialism and the forces of reaction.

157.	Disturbed by the achievements of the Ethiopian revolution, imperialism and the forces of reaction in our region spared no effort to foil the revolutionary process in Ethiopia. The methods used ranged from subtle ways of undermining our social, economic and political life to launching an open war of aggression and occupation Imperialism and the forces of reaction tried to .subvert our national unity and to violate the territorial integrity of our motherland. They organized, financed and armed runaway feudal elements, members of the corrupt aristocracy and disgruntled bureaucrats to invade Ethiopia from the west. They also financed and armed a pseudo-revolutionary anarchist group to sabotage the economy, to assassinate genuine revolutionaries and to create general chaos and instability in the country. In their bid to reverse the popular revolution these tools of imperialism and reaction launched their attacks in a co-ordinated and complementary manner. Yet the invasion from the west was repelled and the subversion from within was crushed. This aspect of our revolutionary struggle has entailed enormous sacrifices.
158.	The greatest danger to our revolution and territorial integrity, however, came from the naked aggression committed by Somalia—an aggression planned, financed and instigated by imperialism and reaction.
159.	During the general debate at the thirty-second session of the General Assembly  the Ethiopian delegation explained in detail the real causes of, and the forces behind, that aggression. It is with a sense of satisfaction that my delegation today informs the General Assembly that the gallant sons and daughters of Ethiopia, rallying behind the national motto "Revolutionary Motherland or Death" have repelled the aggression and have administered an ignominious defeat to the invading forces of Somalia. The invading forces have, however, left their heavy destructive imprint on eastern Ethiopia. Thousands of defenceless and innocent civilians have been indiscriminately slaughtered by Somalia's army. Thousands more have been left destitute. Whole villages and towns have been razed to the ground. Nearly all development projects have been destroyed. Schools, hospitals, bridges, farms, power plants and even United Nations- financed settlement projects for nomads were not spared. Subsequently the United Nations High Commissioner for Refugees, in his appeal for international assistance, stated:
"In response to the appeal of the Ethiopian Government, the United Nations High Commissioner for Refugees sent a senior officer to Ethiopia who, together with the Regional Liaison Officer of the UNHCR in Addis Ababa, participated in a mission organized by the Government of Ethiopia to some of the areas affected by the conflict	The Mission was able to witness extensive
destruction and damage to public buildings such as schools, hospitals, power stations, telecommunications, bridges, etc....".
160.	Furthermore, UNESCO's Liaison Officer to Ethiopia, the OAU and ECA observed:
"I was very anxious to see Gode. UNESCO and UNICEF have been closely involved in projects for settlers in that area. For us, it was a very depressing experience to see what had happened. Most of the buildings in the area had been destroyed. Equipment and vehicles had been wrecked and schools had been blown up."
For those who may not be familiar with the area, Gode is the district where over 80,000 nomadic families were settled with the assistance of the international community.
161.	These dastardly acts illustrate not only the magnitude of the heinous crimes committed against the population of Ethiopia but above all the perfidy of the regime in Somalia and its avowed claim that the population of the region are its kith and kin.
162.	And yet the authorities in Somalia, who are never tired of engaging in double-talk and whose notorious credibility gap only increases with each passing day, in February 1978 informed the world that they were sheltering 30,000 so-called refugees from Ethiopia. Then the figure was raised, and now we are told that there are half a million. At this rate one should not be surprised if in time the entire population of Somalia is considered to be refugees from Ethiopia. The fact of the matter is that, because of the disastrous consequences of the aggression it committed against Ethiopia, Somalia has been forced to establish a series of relief camps for the benefit of its own retreating soldiers and needy nationals and has with characteristic cynicism declared its own citizens to be refugees from Ethiopia. My delegation categorically rejects this preposterous-claim and has informed the United Nations High Commissioner accordingly.
163.	Today the broad masses of Ethiopia have come a long way in foiling many of the imperialist conspiracies and breaking up the vicious reactionary encirclement. In this regard, the support rendered to Ethiopia by the socialist countries, particularly the USSR and Cuba, to help it to repel foreign aggression has greatly contributed to the strengthening of the cardinal principle of respect for the sovereignty and territorial integrity of Member States enshrined in the charters of the United Nations and the OAU. In the event of an armed aggression the legitimate right of any State to resort to any measure, including the right of individual and collective self-defence in accordance with Article 51 of the United Nations Charter, cannot be questioned. This right has also been reaffirmed by the Assembly of Heads of State and Government of the OAU meeting in Khartoum and by the Conference of Ministers for Foreign Affairs of Non-Aligned Countries meeting in Belgrade. Indeed, in the course of the current general debate, many representatives, including those of the permanent members of the Security Council, have clearly upheld that inalienable right. Viewed against this background, the hue and cry over alleged Soviet and Cuban intervention in the Morn of Africa is, to say the least, hypocritical.
164.	On the other hand, during these past years of struggle, Ethiopia has lost thousands of its brave sons and daughters. Much of its material wealth and infrastructure worth hundreds of millions of dollars has been destroyed, for which it demands prompt and adequate compensation.
165.	The root-cause of the instability and insecurity in our region is Somalia's expansionist policy. Obsessed by a lust for other people's land, and victim of the imperialist- conceived plot called "Greater Somalia", the Mogadishu regime has taken the law into its own hands and has embarked upon conquest and expansion at the expense of all its neighbours. So long as Somalia refuses to respect the sovereignty and territorial integrity of its neighbours, so long as it continues its adventurist and expansionist policy, peace and stability in the area will continue to be elusive.
166.	The Ethiopian revolution has now been consolidated. The fourth anniversary of our revolution, celebrated last month, is sufficient testimony to its popular character and the mass support it enjoys. The countries of the region, including Somalia, have much to gain through co-operation rather than confrontation. In this context I should like to quote from the recent statement made by Comrade Lt. Col. Mengistu Haile Mariam, Chairman of the Provisional Military Administrative Council and the Council of Ministers, and Commander-in-Chief of the Revolutionary Army of Socialist Ethiopia, who said:
"Revolutionary Ethiopia will maintain its relationship with all countries of the world with different social systems and strengthen its solidarity with the socialist, progressive and democratic forces. In this connexion, Ethiopia would like to make clear its strong desire to have close co-operation and live in peace with the neighbouring countries."
167.	Ethiopia has embarked on a broad national campaign, not only to reconstruct its war-ravaged economy, but also to raise the quality of life and ensure the social justice won by the Ethiopian masses through their popular revolution. Despite the pressures and acts of foreign aggression that have forced us to divert scarce resources for tlis purpose of defence, in the last four years of our revolution much has been accomplished in the social, economic, cultural and administrative fields. In the years to come we intend to accomplish more. In this worthy venture we invite and whole-heartedly welcome ail International assistance on the basis of equality, non-interference and respect for national sovereignty.
168.	On the global level there are still a number of pressing problems for which the international community has yet to find lasting solutions.
169.	The conflict in southern Africa had long reached crisis proportions. In their vain attempt to perpetuate the abhorrent systems of colonialism, neo-colonialism racism and apartheid, the racist minority regimes and their North Atlantic Treaty Organization allies have now intensified their brutal repression, exploitation and mass extermination of the African population in South Africa, Namibia and
Zimbabwe. They have increased the frequency of their ever more aggressive and provocative attacks against the neighbouring independent African States of Angola, Zambia, Mozambique and Botswana. Those repeated acts of armed intervention are designed to destabilize the Governments in the region and convert the area into a safe haven for exploitation and racial domination.
170.	Apartheid is a hideous crime against humanity. It is the epitome of a racially organized violence, symbolizing the most flagrant contempt for human rights. It can thus be sustained only by the brutality of the repressive machinery in' the hands of the illegal racist regimes and their imperialist allies. Along with the racist minority regimes, international imperialism and reaction are actively pitting one African State against another and sowing the seeds of discord among the peoples of Africa to facilitate the attainment of their sinister designs and thereby to weaken Africa's resolve to remain free, strong, independent and united. Under the guise of "proposals for peaceful settlement", the leading Western Powers are feverishly engaged in manoeuvres to perpetuate their positions of privilege as the perennial overlords of the continent and to legitimize colonial and racist domination in yet a new way.
171.	It is therefore incumbent upon free Africa and, indeed, all peoples of the world which love freedom find peace, to intensify their support to, and solidarity with, the freedom fighters of southern Africa in the latter's bid to oust racist South Africa from Namibia and remove the illegal regime of Ian Smith from Zimbabwe. SWAPO and the Patriotic Front, as the sole and authentic representatives of the peoples of Namibia and Zimbabwe respectively, must be given all requisite assistance to achieve those legitimate goals.
172.	The so-called Anglo-American proposal for the peaceful settlement of the Rhodesian question has failed; and the fact that the United States Government has permitted Ian Smith to come to its capital is an affront to the international community, shows contempt for Africans and is a clear violation of the United Nations Charter, as well as of decisions of its principal organs. My delegation therefore strongly condemns this wilful disregard of the wishes of the international community. Let me also underscore that Ethiopia categorically rejects all the sinister schemes that are being hatched to perpetuate imperialism in southern Africa.
173.	While discussing the colonial situation in Africa, one cannot fail to mention the courageous armed struggle of the people of Western Sahara. In our view, their legitimate aspirations for self-determination in accordance with General Assembly resolution 1514 (XV) should no longer be thwarted.
174.	The situation in the Middle East has continued to deteriorate as a result of the arrogant refusal by the forces of aggression, occupation and expansion to implement the relevant United Nations resolutions. Repeated acts of aggression against the Arab peoples have been paralleled only by newer and ever more insidious manoeuvres to procrastinate and further complicate a solution to the Middle East conflict.
175.	Last year most of the leaders of delegations to the thirty-second session of the General Assembly welcomed the joint Soviet-American statement of 1 October 1977. It was genuinely believed that the joint statement afforded realistic opportunities for reconvening the Geneva Peace Conference on the Middle East in which all parties to the conflict could be involved. However, since then the world has witnessed the most dramatic surrender to the forces of aggression and expansion, m well as capitulation to imperialist domination.
176.	Ethiopia supports all meaningful efforts designed to remove the consequences of aggression and ensure the restoration of the legitimate rights of the Palestinian people. The Government of Ethiopia firmly believes that Israel must unconditionally withdraw from all Arab territories occupied since June 1967, in accordance with the relevant resolutions of the United Nations. We are also convinced that no accord can be just and lasting unless it takes into full cognisance the rights of the Palestinian people to establish their own national homeland under the leadership of the Palestine Liberation Organization, the sole spokesman and legitimate representative of the Palestinian people.
177.	In our view, the Camp David agreements are nothing but a sophisticated imperialist plot designed to exacerbate further the already difficult and complex situation in the Middle East, Our conviction in this respect is clearly borne out by the latest developments in Lebanon.
178.	Another deplorable situation which falls within the Middle eastern parameter and deserves serious international concern is the question of non-aligned Cyprus. While giving its full support to the demilitarization of the island, as proposed by the President of Cyprus, my delegation calls upon the Security Council to effect a speedy implementation of the pertinent United Nations resolutions on the question of Cyprus.
179.	My delegation supports the triumphant revolution of the People's Democratic Republic of Yemen and condemns all attempts to obstruct the legitimate aspirations of the people of Yemen for unity, peace and progress.
180.	Ethiopia not only supports the popular revolution of Afghanistan but also strongly condemns the mischief of the architects of decay who are attempting to pressure' the long-oppressed, exploited, but none the less heroic people of that fraternal country.
181.	It is gratifying to note that the courageous peoples of Viet Nam and Laos, who for decades heroically struggled against the crudest form of imperialist intervention and domination, have now embarked on the heavy task of socialist reconstruction. Though peace is a prerequisite for such an endeavour, expansionist and chauvinistic forces, in collaboration with international imperialism, are creating strife and instability in the region by attempting to implement their long-standing hegemonistic ambitions. These are the same reactionary forces which, in alliance with imperialism, have instigated and supported aggressions against progressive Governments in Africa. We express our solidarity with the people of Viet Nam in their struggle to safeguard the national sovereignty and territorial integrity of their country.
182.	The Government of the United States, which has made itself the self-appointed policeman of the world and the "custodian" of human rights, is never tired of pontificating over alleged foreign intervention in Africa. Yet it conveniently forgets the presence of its 3,000 military bases and hundreds of thousands of its troops around the globe. The Government of the United States continues deliberately to distort the facts by talking about Cuban presence in Ethiopia. It so happens that Cubans are in Ethiopia at the express request of the Ethiopian Government, whereas the presence of American forces in Cuba is against the expressed wish and desire of the Cuban people. We reaffirm our militant solidarity with Cuba and demand an end to the continued aggression and economic blockade against Cuba, as well as the immediate and unconditional withdrawal of American forces from the base at Guantanamo. The Government of the United States must pay adequate compensation for its aggression against Cuba.
183.	My delegation whole-heartedly supports the struggle of the people of Latin America for social justice and freedom from imperialist subjugation and exploitation.
184.	It has long been recognized that international peace and security, disarmament and development are interrelated. One of the forces in the contemporary world which have consistently championed the strengthening of international peace and security, steady progress towards meaningful disarmament measures, international detente and the acceleration of development efforts has obviously been the movement of the non-aligned countries. Yet imperialism has been making strenuous efforts to divide the movement. As evidenced at the Belgrade Conference of the Ministers for Foreign Affairs of Non-Aligned Countries, imperialism has been unsuccessful in its divisive manoeuvres. We are confident that the Sixth Conference of Heads of State or Government of Non-Aligned Countries, to be held in Havana next year, will further strengthen the unity and solidarity of its members. The fact that this meeting is to take place in Havana is a recognition of Cuba's outstanding contributions to strengthening the movement and a fitting tribute to the remarkable revolutionary role Cuba continues to play in the awakening and liberation of the oppressed masses.
185.	The initiative the non-aligned movement has taken in the field of disarmament has made possible for the first time the most serious consideration of disarmament problems by the General Assembly of the United Nations. The results of the tenth special session of the General Assembly, devoted to disarmament, as embodied in the Final Document adopted by it [resolution S-10/2], have laid the foundation for a new approach to the hitherto difficult issues of disarmament. The creation of a more democratic framework for deliberations and negotiations on disarmament issues and the greater role and responsibility recognized for the United Nations in future disarmament efforts are, in our view, some of the highly positive results of the special session. Other positive steps taken by the special session which deserve special mention include the establishment of priorities for disarmament negotiations.
186.	However, it must be emphasized that the results achieved with regard to other substantive matters leave much to be desired. This was so not only because the special session was convened at a time when the colonialist and imperialist attack on detente reached a new level of intensity but also because it has taken place precisely when some frantic moves were under way in certain leading Western capitals to revive the cold war, thereby gravely impeding the global struggle for detente and disarmament. Actually, at that time the North Atlantic Treaty Organization was holding a summit meeting, regrettably, not to discuss disarmament but rather to evolve new plans for increasing its military build-up. The 10-point programme adopted by that summit meeting provides for the joint production of 15 new types of sea and land-based missiles and earmarks an additional $80 billion to be spent in the next 10 years on more than 100 new programmes of armament. A manifestation of the unlimited imperialist hypocrisy is the agreement to increase further the military presence of the Pentagon in Western Europe, while talks were in progress in Vienna on the reduction of armed forces and armaments in Central Europe.
187.	The massive military build-up and the intensification of the arms race by the imperialist Powers and reactionary forces are not limited to the confines of Europe, where the alleged Soviet threat provides a convenient smoke-screen, but are being extended to Africa, where attempts are made at frustrating the struggle of the African people against exploitation, domination and human degradation by hysterical and hypocritical cries of Soviet intervention in Africa.
188.	Nevertheless, the special session devoted to disarmament has succeeded at least in identifying the forces of peace, freedom and independence, on the one hand, and the proponents of the arms race and brinkmanship, on the other. These two camps represent the forces at work between disarmament and catastrophe, but the overwhelming majority of the international community has clearly chosen the former.
189.	1 have already mentioned the fact that international security and disarmament are inseparable. To achieve genuine disarmament, we must enhance international security. Fortunately, there are already a number of proposals before this Assembly in that respect. The non-use of force in international relations, the provision of adequate guarantees to non-nuclear-weapon countries and the urgent convening of a world disarmament conference are only a few examples. To these constructive proposals, which have been presented to the General Assembly by the Government of the USSR and the socialist community of States, Ethiopia gives its full support and it hopes that concrete action will be taken on them during the current session.
190.	Another important and difficult question before the international community today is that relating to the law of the sea. Although significant progress has been made so far towards the elaboration of an internationally acceptable convention, there are still a number of extremely difficult issues, particularly those relating to the international sea-bed area, that remain to be resolved. The tendency in some industrialized capitalist countries to adopt unilateral legislation on deep sea-bed mining not only is a clear contravention of the decision of the General Assembly but could also frustrate the efforts of the international community to adopt a comprehensive treaty on the law of the sea. We therefore appeal to those States which are in the process of adopting unilateral measures to desist from such a course of action.
191.	My delegation regrets to note that the implementation of the United Nations Declaration of the Indian Ocean as a zone of peace [resolution 2832 (XXVI)] has not made notable progress so far. While the Ad Hoc Committee established for the purpose continues to make every effort to discharge its duties, the imperialist Powers have been expanding their military facilities in Diego Garcia and Reunion island and increasing their military presence in the ocean itself. Since these activities are contrary to the declared objectives of the international community, Ethiopia demands the immediate dismantling of their military facilities and an end to their military presence in conformity with the Declaration.
192.	The attempt by some reactionary Governments in the area of the Red Sea to convert that international waterway into an exclusive Arab lake is also a matter of serious concern. Ethiopia considers that the preservation of the international character of the Red Sea and respect for the legitimate interests of the littoral States, as well as the guaranteeing of free navigation in accordance with established international law and practice, are of paramount importance to the entire world community.
193.	Over the years, this Assembly has come to accept the proposition that co-operation among nations is indispensable if mankind is to survive and progress. Acceptance of this thesis, however, has not been accompanied by the kind of co-operative undertaking necessary for the solution of economic and social problems which beset two-thirds of mankind today. It is rather tragic to observe that in this era of technological miracles the international community has failed to provide for the minimum needs of nearly half of humanity. Despite lofty pronouncements often made by the industrialized nations promising to respond to the plight of the poorer countries, the disquieting gap in living standards between the rich and the poor is still growing wider.
194.	The difficulties of some developing countries have been further aggravated by natural calamities which play havoc with the lives of our peoples. The Sahelian region of Africa and my own country have suffered and still continue to suffer from severe food shortages caused by successive years of drought. This problem has been compounded, in the case of my country, by the recent invasion and destruction of crops by swarms of locusts.
195.	The humanitarian response that we have received from the international community has been encouraging. I take this opportunity to express from this rostrum my country's deep appreciation and gratitude to those friendly nations and to the intergovernmental and non-governmental organizations that have assisted us. Viewed against the magnitude of the problem, however, the relief aid extended to us from international sources falls far short of the amount needed to cope with the situation. To cope with the problem it is estimated that at least 250,000 tons of food assistance are required. Since Ethiopia's own capacity effectively to combat this natural calamity is limited, we trust that the international community will be more forthcoming in its response.
196.	We in Ethiopia are carrying out basic and fundamental structural changes in all fields of social and economic endeavour. But to the extent that the domestic structure has its external dimensions and until and unless corresponding improvements are made in the international structure, appreciable headway is unlikely to be made in accelerating social and economic transformation within cur respective countries.
197.	Despite the adoption of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], the Declaration and Programme of Action on the Establishment of a New International Economic Order[resolutions 3201 (S-VI) and 3202 (S-VI)] and the consensus of the seventh special session [resolution 3362 (S-VII)], very little has been achieved in concrete terms to meet the pressing needs of the developing world and almost nothing to rectify then- underlying causes. It is therefore candid to admit that the Second Development Decade has largely been a decade of frustrated hopes, especially for the poorer of the developing countries. That the policies of the majority of the developed countries have registered a regression also appears to us to be a matter of fact.
198.	Official development assistance levels have been frozen at less than half the agreed target. The distribution of international financial reserves still remains as inequitable as before, and the trend toward protectionism in the developed countries is becoming more pronounced than ever.
199.	As I said earlier, we cannot realistically speak about economic growth and development, even less hope to find just and equitable solutions of the ills of underdevelopment, unless the problem is seen in the context of the need to build a new global structure of economic relationships. Evidently, the present world economic order is incapable of redressing the inequality that exists between the "haves" and the "have-nots". As long as there is no change in the basic structures, all our development efforts will be frustrated. What is really required now is not the patching up of the existing order through temporary measures, but rather the making of structural changes that are based on equality and justice.
200.	We believe that the time has come for the international community to adopt a global approach to economic problems. It should draw up a coherent, comprehensive and massive programme for the development of the world economy as a whole and the establishment of the New International Economic Order.
201.	We believe that the problem of the least developed countries should be given sufficient attention and due priority in the new development strategy, as well as in the various international negotiations currently under way to establish the New International Economic Order. 
202.	My delegation is convinced also that an equitable world economic order can be based only on an equitable economic system within each nation. We in the developing world therefore, no less than the developed countries, must reduce, and if possible eliminate, the gap between the privileged few and the masses. Ethiopia, being unswervingly committed to the earliest achievement of social justice at the national level, cannot but lend its strongest support to the attainment of similar world-wide objectives.























